Pope, Judge.
Appellant prisoner brings these appeals from the trial court’s dismissal of his actions against appellee prison officials for alleged deprivation of civil, statutory and constitutional rights. Held-.
1. In both appeals appellant enumerates as error the trial court’s “conducting an ex parte hearing at the exclusion of appellant which resulted in dismissal.” However, due process does not grant a prisoner the right to attend court on civil proceedings which he initiates. In the Matter of Warden of Wis. State Prison, 541 F2d 177 (4) (7th Cir. *7301976); 16C CJS, Constitutional Law, § 1101. Therefore, this enumeration of error has no merit.
Decided November 3, 1987.
James R. Doby III, pro se.
Michael J. Bowers, Attorney General, Marion 0. Gordon, First Assistant Attorney General, Daryl A. Robinson, Senior Assistant Attorney General, Neal B. Childers, Assistant Attorney General, for appellees.
2. Appellant’s remaining enumeration, that “the court erred by dismissing the suit without deciding all of the merits,” is not supported factually by the record. The issues appellant contends were disregarded all relate to grievance procedures and forms, for which there is no constitutional cause of action. See Jones v. N. C. Prisoners’ Union, 433 U. S. 119, 137-138 (97 SC 2532, 53 LE2d 629) (1977), Burger, C. J., concurring. The trial court thus properly dismissed the action in Case No. 75329. for failure to state a claim upon which relief can be granted.

Judgments affirmed.


Birdsong, C. J., and Deen, P. J., concur.